ORDER
PER CURIAM.
Defendant appeals his convictions for second degree burglary and stealing. We find the evidence adduced at trial was sufficient to support Defendant’s convictions. We further find the trial court’s denial of Defendant’s suppression motion was not clearly erroneous. No jurisprudential purpose would be served by a written opinion.
We affirm pursuant to Rule 30.25(b). An extended opinion would have no precedential value. A written opinion has been furnished the parties, for their information only.